Jansen, J.
(concurring). I concur in Judge Shepherd’s opinion. I agree that plaintiffs treating psychiatrist’s restriction that plaintiff not work with her coemployee, Mr. Cash, was a limitation on her ability to work in the field of unskilled labor (her general field of employment) and entitles her to workers’ compensation disability benefits.
I write separately to emphasize that I continue to adhere to my positions stated in Bach v Flint Bd of Ed, 197 Mich App 247; 494 NW2d 815 (1992), rev’d 445 Mich 23; — NW2d — (1994), Boyle v Detroit Bd of Ed, 197 Mich App 255; 494 NW2d 818 (1992), rev’d 445 Mich 23; — NW2d — (1994), and Gardner v Van Buren Public Schools, 197 Mich App 265; 494 NW2d 845 (1992), rev’d 445 Mich 23; — NW2d — (1994). A mental disability must arise out of "actual events of employment, not unfounded perceptions thereof.” MCL 418.301(2); MSA 17.237(301)(2); MCL 418.401(2)(b); MSA 17.237(401)(2)(b). Here, plaintiff established actual events of employment that led to her disability and she established causation through her treating psychiatrist. Further, there is no dispute that plaintiffs disability was work-related.
Accordingly, the wcab applied an erroneous interpretation of MCL 418.301(4); MSA 17.237(301) (4) when it found that plaintiff was not disabled on September 30, 1985. Plaintiff is entitled to workers’ compensation benefits.